                                                                        JS-6
     Case 2:20-cv-00464-PA-AFM Document 29 Filed 05/08/20 Page 1 of 1 Page ID #:92



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11

12   James Shayler,                                  Case No.: 2:20-cv-00464-PA-AFM
13                 Plaintiff,                        Hon. Percy Anderson
14                                                   ORDER FOR DISMISSAL WITH
           vs.                                       PREJUDICE
15
     Executive Car Leasing Co., a New Jersey
16   Limited Liability Company; and Does 1-10,       Action Filed: January 16, 2019
                                                     Trial Date:   Not on Calendar
17                 Defendants.
18

19
20         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
21   it, and being fully advised finds as follows:
22         IT IS ORDERED THAT:

23         Plaintiff James Shayler (“Plaintiff”) entire action is dismissed with prejudice,
24   including all claims stated against Executive Car Leasing Co., a New Jersey Limited
25   Liability Company (“Defendant”).
26
     Dated:      May 08, 2020
27                                                         Hon. Percy Anderson
                                                           Judge, United States Court
28                                                         Central District of California
                                              1
                        [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
